                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                                      Plaintiff,   §
                                                   §       Criminal No. 2:19-CR-00095-Z-BR
 VS.                                               §
                                                   §
 MERRILYN FAYE LEWIS (1)                           §
                                                   §
                                                   §
                                    Defendant.     §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                       CONCERNING PLEA OF GUILTY

       On July 18, 2019, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.

Defendant Merrilyn Faye Lewis (1) filed no objections to the Report and Recommendation within

the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all

relevant matters of record in the above referenced cause—including the elements of the offense,

Factual Resume, and Plea Agreement—and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by

the United States District Court. Accordingly, the Court hereby (1) FINDS that the guilty plea of

Defendant Merrilyn Faye Lewis (1) was knowingly and voluntarily entered; (2) ACCEPTS the

guilty plea of Defendant Merrilyn Faye Lewis (1); and (3) ADJUDGES Defendant Merrilyn Faye

Lewis (1) guilty of Count One in violation of 18 U.S.C. § 1955. Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.


       SO ORDERED, 7th day of August, 2019.

                                                    _______________________________
                                                    MATTHEW J. KACSMARYK
                                                    UNITED STATES DISTRICT JUDGE
